In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-281 CR

____________________


CAREY DEXTER BOOKER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96402




MEMORANDUM OPINION 
 Carey Dexter Booker was convicted and sentenced on an indictment for unlawful
possession of a firearm by a felon.  Booker filed a notice of appeal on June 20, 2006.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district court.
	On June 28, 2006, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								         STEVE McKEITHEN
									     Chief Justice

Opinion Delivered September 6, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.